Bkoyles, O. J.
On. an agreed statement of facts tliis case was tried by a judge of the municipal court of Atlanta, sitting without a jury. The controlling question was whether there was an implied promise by the defendant to pay for the goods received by it from the plaintiff; and there was sufficient evidence in the agreed statement of facts to resolve that issue in favor of the defendant, and the judge did not err in rep*359dering judgment in its favor, nor subsequently in refusing to grant a new trial.
Decided May 24, 1935.
Rehearing denied June 21, 1935.
Ralph R. Quillian, Rvins & Calhoun, for plaintiff.
J ones, Powers & Williams, for defendant.

Judgment affirmed.


MacIntyre, J., concurs. Guerry, J., dissents.